COURT OF CHANCERY
                                     OF THE
                               STATE OF DELAWARE
MORGAN T. ZURN                                                 LEONARD L. WILLIAMS JUSTICE CENTER
VICE CHANCELLOR                                                   500 N. KING STREET, SUITE 11400
                                                                 WILMINGTON, DELAWARE 19801-3734


                                     February 11, 2022

    Theodore A. Kittila, Esquire               Richard E. Berl, Jr., Esquire
    Halloran Farkas & Kittila LLP              Hudson, Jones, Jaywork & Fisher, LLC
    5801 Kennett Pike, Suite C                 34382 Carpenter’s Way, Suite 3
    Wilmington, Delaware 19807                 Lewes, DE 19958

         RE: Mark G. Schaeffer, Sr. v. Donald Lockwood,
             Civil Action No. 2018-0926-MTZ

Dear Counsel,

         I write to address the parties’ dispute over prejudgment interest. I write for

the parties and assume familiarity with my November 30, 2021, post-trial opinion,

and the defined terms used therein.1

         The parties first dispute when prejudgment interest begins to run. Plaintiff

Mark G. Schaeffer, Sr., points to language in Citadel Holding Corporation v. Roven

providing that prejudgment interest “is to be computed from the date payment is

due.”2 Like Weil v. Vereit Operating Partnership, cited by defendant Donald

Lockwood, Citadel awarded interest on indemnification based on the demand date;

the demand initiated the obligation to pay.3 Here, Schaeffer’s unjust enrichment

1
    Schaeffer v. Lockwood, 2021 WL 5579050 (Del. Ch. Nov. 30, 2021).
2
    603 A.2d 818, 826 (Del. 1992).
3
    Id.; Weil, 2018 WL 834428, at *15.
Mark G. Schaeffer, Sr. v. Donald Lockwood,
Civil Action No. 2018-0926-MTZ
February 11, 2022
Page 2 of 3

claim does not require a demand to ripen; Citadel’s plain language anchors interest

to the date payment is due.

         Schaeffer’s payment was due when he enriched Lockwood yet remained

impoverished. Schaeffer brought Lockwood the Subdivision that closed Sept. 29,

2016; assisted in preventing sunsetting from June through closing; and secured a

takedown agreement that closed on Feb. 29, 2017, but went unpaid. 4 I conclude

payment was due by March 31, 2017.

         I turn next to the interest rate appropriate in this case. “The legal rate for

prejudgment interest is 5% over the discount rate; however, this may be adjusted, as

equity requires, in this Court’s discretion.”5 Here, equity commands a downward

adjustment. Interest rates available to Schaeffer, as someone without a history of

large investments, were extremely low from 2017 to present.6 Like Wright, this case

moved slowly for reasons not solely attributable to Lockwood and which include a

global pandemic; Schaeffer should not receive a windfall from the passage of all that




4
    Schaeffer, 2021 WL 5578050, at *6–9, *20; Tr. 312–18.
5
 Wright v. Phillips, 2020 WL 3410544, at *1 (Del. Ch. June 22, 2020); see 6 Del. C. §
2301(a).
6
 See Wright, 2020 WL 3410544 at *1; Seibold v. Camulos P’ship LP, 2012 WL
4076182, at *24 (Del. Ch. Sept. 17, 2012); Schaeffer, 2021 WL 5578050, at *4, *6, *12.
Mark G. Schaeffer, Sr. v. Donald Lockwood,
Civil Action No. 2018-0926-MTZ
February 11, 2022
Page 3 of 3

time. “I find this is the rare case where imposition of interest at the legal rate would

offend equity. I find a rate of interest of 3% to be appropriate.”7

         I ask counsel to confer with their calculators, and submit a stipulated proposed

final order and judgment.

                                                 Sincerely,

                                                 /s/ Morgan T. Zurn

                                                 Vice Chancellor




MTZ/ms

cc: All Counsel of Record, via File & ServeXpress




7
    Wright, 2020 WL 3410544, at *1.